Name: Commission Regulation (EEC) No 2067/87 of 14 July 1987 concerning the stopping of fishing for shrimps by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 7 . 87 Official Journal of the European Communities No L 194/7 COMMISSION REGULATION (EEC) No 2067/87 of 14 July 1987 concerning the stopping of fishing for shrimps by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4035/86 of 22 December 1986 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen (3), provides for shrimp quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions realting to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of shrimps in the waters of ICES division IV (Norwegian waters) by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1987, HAS ADOPTED THIS REGULATION : Article 1 Catches of shrimps in the waters of ICES division IV (Norwegian waters) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1987. Fishing for shrimps in the waters of ICES division IV (Norwegian waters) by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 376, 31 . 12. 1986, p. 4. (3) OJ No L 376, 31 . 12. 1986, p . 80 .